          Case 19-21510             Doc 85        Filed 05/08/20           Entered 05/08/20 16:28:21    Page 1 of 1

                          United States Bankruptcy Court
                                    District of Connecticut

In re:
         Online AutoParts.com, LLC                                                             Case Number: 19-21510
                                                                                               Chapter: 7
         Debtor*

                                 ORDER AUTHORIZING RULE 2004 EXAMINATION

        Upon consideration of the Motion seeking an order authorizing a Federal Rule of Bankruptcy
Procedure 2004 examination of one or more representatives of Community Bank, N.A., (the "Motion", ECF
No. 67), filed by Online AutoParts.com, LLC (the "Movant"), after notice and a hearing, and upon
consideration of the objection filed by Community Bank, N.A., ECF No. 84, and in the absence of any other
objection, it appearing that cause exists to grant the requested relief as conditioned hereafter; it is hereby
       ORDERED: The Movant may examine one or more representatives of Community Bank, N.A.
pursuant to Fed. R. Bankr. P. 2004(a) and within the scope of Fed. R. Bankr. P. 2004(b); and it is further
         ORDERED: The attendance of any witness(es) and the production of documents shall be by
agreement or compelled in the manner provided in Fed. R. Bankr P. 9016, see also Fed R. Bankr. P. 2004(c);
and it is further
        ORDERED: The examination shall not occur until a date that is at least fourteen (14) days after the
service of a Fed. R. Bankr. P. 2004 subpoena, unless otherwise agreed upon by the parties.

         Dated:      May 8, 2020                                                               BY THE COURT




                United States Bankruptcy Court
                District of Connecticut
                450 Main Street, 7th Floor
                Hartford, CT 06103
         * For the purposes of this order, "Debtor" means "Debtors" where applicable.
